TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 7, 2014



                                      NO. 03-13-00598-CV


                                        Z. L., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




          APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the decree signed by the trial court on August 2, 2013. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s decree. Therefore, the Court affirms the trial court’s decree. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.